DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on November 3, 2022.  As directed by the amendment, Claims 1, 3, 7, 18, and 20 have been amended. Claims 21-23 are new claims.  Claims 1-23 are pending in the instant application.
Regarding the Office Action filed August 3, 2022:
Applicant has resolved all objections to the drawings.  Therefore, those objections have been withdrawn.
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.
The claims still invoke 35 USC 112(f).  Therefore, those invocations are maintained.
Applicant’s arguments regarding the 35 USC 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference and/or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims to add an exhaust fan disposed between the vent and motor.  Applicant has also added new claims to further define the width, depth, and height of the device.  Since the instant invention is a Continuation-In-Part application, it is noted that the disclosure regarding the vents and exhaust fan only have an effective filing date of June 6, 2022 as these components were never disclosed in the previous parent applications.  Because of this, Examiner presents Applicant’s prior art, 16/824,328 filed on March 19, 2020 and published as US 2020/0352821, in the 35 USC 103 rejections and Double Patenting rejections below.  See 35 USC 103 rejections and Double Patenting rejections below for more details.
Applicant’s arguments regarding the 35 USC 103 rejection of Claim 18 have been fully considered but they are not persuasive.
Regarding Claim 18, Applicant argues that the claim amendments to Claim 18 make it clear that the device has to be activated before use and that the palm of the user has to be placed on the top surface.  Applicant further argues that the device would require a strong grip and the user would only grasp at the designated gripping surface on the device.  Additionally, Applicant argues that during operation of the device, the user would lose grip of the device if held near the push button on the device which could accidentally change or turn off the operation of the device (Remarks: Pages 10-11).
Examiner respectfully disagrees with this argument.  Claim 18 is a method claim that only describes the massage device being activated by the user.  It should be pointed out that the order in which the method steps are presented in the claim does not matter unless it is clearly specified in the claim.  In this case, Claim 18 is stating that the user activates the massage device, but whether or not the user is grasping the massage device while the massage device is activated has not been described in the claim.  It is very possible that the user can activate the massage device before or after grasping the massage device and there may be times in which the massage device is inactive and the user is still grasping it.  Applicant is arguing a scenario in which the user is grasping the massage device while it is activated, but the scope of the claim is more broad than what Applicant is arguing.  Examiner recommends Applicant to make it clear in Claim 18 that the user is grasping the massage device while the massage device is activated or a claim limitation similar to this concept.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Wireless communications device in Claim 8.  The corresponding structure is BLUETOOTH or wireless technology that communicated with a wireless control device such as a mobile device, a remote controller, or the like (paragraph 24).
Visual indicator of Claim 11.  The corresponding structures are lights that show status such as on/off and speed or mode device is set to (paragraph 26).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10, 11, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wersland et al. (US 2020/0352821) in view of Kim (English Machine Translation of DE 19905199 A1 provided by Espacenet).
Regarding Claim 1, Wersland discloses a percussive massage device (apparatus of Fig 1) comprising: a housing (12, Fig 1) defining a housing interior (interior of 12, Fig 2); a motor (22, Fig 2) disposed in the housing interior (22 inside of 12, Fig 2), the motor comprising a rotatable motor shaft (32, Fig 3), the rotatable motor shaft defining a motor axis (axis going through 32, Fig 3); a battery (20, Fig 2) disposed in the housing interior (20 inside of 12, Fig 2); a switch (24, Fig 3) configured to activate the motor (switch for activating motor, Abstract); a reciprocating shaft (16, Fig 3) operatively connected to the rotatable motor shaft (16 shown to be connected to 32, Fig 3; rotation of 32 converted to reciprocating motion of 16, paragraph 0033), the reciprocating shaft defining a reciprocation axis (axis going through 16, Fig 3), and the reciprocating shaft being configured to reciprocate in response to rotation of the rotatable motor shaft (rotation of 32 converted to reciprocating motion of 16, paragraph 0033).
Wersland fails to disclose a housing defining a vent opening; a vent extending through the vent opening of the housing, the vent being configured to ventilate the housing interior; and an exhaust fan disposed between the vent and motor and configured to expel air from the housing interior.
However, Kim, of the same field of endeavor, teaches an electronic massager (paragraph 0001) including a housing (1, Figs 3-4) defining a vent opening (opening of 14 and/or opening of 15, Figs 3-4); a vent (14 and/or 15, Figs 3-4) extending through the vent opening of the housing (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034), the vent being configured to ventilate the housing interior (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034); and an exhaust fan (7, Fig 1; cooling fan 7 driven by drive motor 9 are installed, paragraph 0017) disposed between the vent and motor (7 is between 14 and motor 9, Figs 1-4; 14 and 15 are shown to be at top and bottom areas of head 1, Figs 3-4) and configured to expel air from the housing interior (ambient air is sucked into apparatus head 1 through inlet opening 14, air inside head 1 is also discharged through ventilation openings 15, paragraph 0034) to cool the motor and internal components of the massaging device (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount a fan on the motor and add vents to the housing near the motor, as taught by Kim, to cool the motor and internal components of the massaging device (Kim: paragraph 0034).  Since it is well-known for massage devices to heat up over time due to prolonged usage, it is reasonable to add vents and a fan to the device to cool down the internal components of the device and prevent overheating.  This improvement would allow users to use the device for longer periods of time without having to worry about internal damage to components of the device or to get into contact with hot surfaces on the device.
Regarding Claim 2, Wersland-Kim combination teaches the housing comprising a first side portion (Wersland: 12b, Fig 3) and a second side portion (Wersland: 12a, Fig 3), wherein the motor is disposed in the first side portion (Wersland: 22 is in both 12a and 12b, Figs 2-3), and wherein the battery is disposed in the second side portion (Wersland: 20 is in both 12a and 12b, Figs 2-3).
Regarding Claim 3, Wersland-Kim combination teaches an axis is defined between the switch and the vent (Wersland: switch 24 is on opposite side of motor 22, Fig 2; Kim: switches 41 and 42 are on handle 40 opposite from head 1 which has 14 and 15, Fig 2; vents of Kim would be on side of housing of Wersland nearest to motor of Wersland and would define an axis between the vents and the switch of Wersland), and the axis is generally perpendicular to the reciprocation axis (Wersland: axis going from left to right from left side of housing to switch 24 would be perpendicular to reciprocation axis going through 16, Fig 2), and wherein the switch is spaced apart from the vent along the axis (since vents of Kim would be placed nearest to the motor of Wersland, the vents would be spaced apart away from the switch of Wersland).
Regarding Claim 4, Wersland-Kim combination teaches the vent comprises a plurality of vent holes configured to allow airflow into and out of the housing interior (Kim: ambient air is sucked into apparatus head 1 through inlet opening 14, air inside head 1 is also discharged through ventilation openings 15, paragraph 0034; 14 and 15 are depicted to show multiple openings, Figs 3-4).
Regarding Claim 5, Wersland-Kim combination teaches the vent holes comprise at least one of circular-shaped, oval-shaped, rectangular-shaped holes (Kim: openings 14 and 15 are depicted to be circular, oval, and/or rectangular shaped, Figs 3-4).
Regarding Claim 7, Wersland-Kim combination teaches the vent comprises a convex shape (Kim: 14 and 15 are shown to be a convex shape due to the shaping of the head, Figs 1-4), wherein the vent is configured to be flush with the housing at the vent opening (Kim: 14 and 15 are shown to be flush with the walls of the head 1, Figs 1-4).
Regarding Claim 10, Wersland-Kim combination teaches a counterweight (Wersland: 40, Fig 3) configured to rotate about the motor axis upon rotation of the rotatable motor shaft (Wersland: linkage assembly includes offset member 38 that includes a counterweight 40, paragraph 0033).
Regarding Claim 11, Wersland-Kim combination teaches a visual indicator configured to indicate a status of the percussive massage device (Wersland: 23, Fig 2; lights 23 show status such as on/off or which speed or mode, paragraph 0029), wherein the visual indicator is adjacent to the switch (Wersland: 23 is adjacent to 24, Fig 2).
Regarding Claim 13, Wersland-Kim combination teaches the battery defines a battery axis (Wersland: axis going up and down through 20, Fig 2), the battery axis being generally parallel to the reciprocation axis (Wersland: axis going through 20 is parallel to axis going through 16, Fig 2), and wherein the motor axis is generally perpendicular to the reciprocation axis and the battery axis (Wersland: axis going through 22 is perpendicular to axes going through 20 and 16, Fig 2).
Regarding Claim 14, Wersland-Kim combination teaches a motor mount bracket (Wersland: 26, Fig 3) that comprises a middle member (Wersland: 28, Fig 3) having first and second opposite sides (Wersland: first and second opposite sides of 28, Fig 3), wherein the motor is positioned on the first side of the middle member and the reciprocating shaft is positioned on the second side of the middle member (Wersland: 22 and 16 are on opposite sides of 28, Fig 2).
Regarding Claim 15, Wersland-Kim combination teaches the middle member comprises a shaft opening (Wersland: 30, Fig 3) extending therethrough, wherein the rotatable motor shaft extends from the first side of the middle member through the shaft opening and to the second side of the middle member (Wersland: 32 passes through 30, Fig 3; 32 extending from first side to second side of 28, paragraph 0030).
Regarding Claim 16, Wersland-Kim combination teaches a bush assembly (Wersland: 60, Fig 3) through which the reciprocating shaft reciprocates (Wersland: 16 reciprocates through 60, Fig 3), wherein the bush assembly comprises a bush (Wersland: 62, Fig 3), a bush holding structure (Wersland: 66, Fig 3), and a dampening bush cover (Wersland: 64, Fig 3) positioned between the bush and the bush holding structure (Wersland: 64 is positioned between 62 and 66, Fig 3).
Regarding Claim 17, Wersland-Kim combination teaches an outer surface of the housing comprises at least one finger recess configured to be grasped by a user (outer surface of 12 has 82 which is grasped by user, Figs 1, 7, and 8; 82 where a user can place fingers on one side and thumb on the other side, paragraph 0039).
Regarding Claim 18, Wersland discloses a method for a user to massage a body part using a percussive massage device (apparatus of Fig 1; device is a percussive massage device, Abstract), the method comprising: the user providing the percussive massage device (apparatus of Fig 1), the percussive massage device comprising: a housing (12, Fig 1) comprising a top surface (12d, Fig 1) and defining a housing interior (22 inside of 12, Fig 2); a motor (22, Fig 2) disposed in the housing interior (22 inside of 12, Fig 2), the motor comprising a rotatable motor shaft (32, Fig 3), the rotatable motor shaft defining a motor axis (axis going through 32, Fig 3); a battery (20, Fig 2) disposed in the housing interior (20 inside of 12, Fig 2); a switch (24, Fig 3) configured to activate the motor (switch for activating motor, Abstract); a reciprocating shaft (16, Fig 3) operatively connected to the rotatable motor shaft (16 shown to be connected to 32, Fig 3; rotation of 32 converted to reciprocating motion of 16, paragraph 0033), the reciprocating shaft defining a reciprocation axis (axis going through 16, Fig 3), and the reciprocating shaft being configured to reciprocate in response to rotation of the rotatable motor shaft (rotation of 32 converted to reciprocating motion of 16, paragraph 0033); a massage attachment (19, Fig 8) connected to a distal end of the reciprocating shaft (19 connected to 16, Fig 8); the user activating the percussive massage device such that the massage attachment reciprocates along the reciprocation axis (switch 24 for activating motor, paragraph 0029; configured to reciprocate in response to activation of motor, Claim 17; 19 would reciprocate along with 16, Fig 8); the user grasping the percussive massage device with their palm placed on the top surface such that the reciprocation axis of the reciprocation shaft extends through the palm of the user's hand (user grasps device by placing palm against top 12d of housing at position wherein reciprocation axis extends through palm, paragraph 0037); and the user massaging the body part with the massage attachment (user can then use device to massage one or more body parts with massage attachment, paragraph 0037).
Wersland fails to disclose a housing comprising a vent opening; a vent extending through the vent opening of the housing, the vent being configured to ventilate the housing interior.
However, Kim, of the same field of endeavor, teaches an electronic massager (paragraph 0001) including a housing (1, Figs 3-4) defining a vent opening (opening of 14 and/or opening of 15, Figs 3-4); a vent (14 and/or 15, Figs 3-4) extending through the vent opening of the housing (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034), the vent being configured to ventilate the housing interior (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034) to cool the motor and internal components of the massaging device (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add vents to the housing near the motor, as taught by Kim, to cool the motor and internal components of the massaging device (Kim: paragraph 0034).  Since it is well-known for massage devices to heat up over time due to prolonged usage, it is reasonable to add vents to the device to cool down the internal components of the device and prevent overheating.  This improvement would allow users to use the device for longer periods of time without having to worry about internal damage to components of the device or to get into contact with hot surfaces on the device.
Regarding Claim 19, Wersland-Kim combination teaches wherein grasping the percussive massage device includes placing at least one finger of the hand of the user in a first finger recess of a first side of the housing and a thumb of the hand of the user in a second finger recess of a second side of the housing (Wersland: fingers are in the recess on one side of the housing 12 and the thumb is in the recess on the other side of the housing 12, Figs 7-8).
Regarding Claim 20, Wersland discloses a percussive massage device (apparatus of Fig 1) comprising: a housing (12, Fig 1) that defines a housing interior (interior of 12, Fig 2), a depth (depth going left to right sides of 12, Fig 7), a width (width going left to right sides of 12, Fig 8) and a height (height going top to bottom sides of 12, Fig 8), a battery (20, Fig 2) that defines a battery axis (axis going through 20, Fig 2), a motor (22, Fig 2) positioned in the housing (22 inside of 12, Fig 2), wherein the motor includes a rotatable motor shaft (32, Fig 3) that defines a motor axis (axis going through 32, Fig 3), a counterweight (40, Fig 3) that rotates about the motor axis (linkage assembly includes offset member 38 that includes a counterweight 40, paragraph 0033), a switch (24, Fig 3) for activating the motor (switch for activating motor, Abstract), a reciprocating shaft (16, Fig 3) operatively connected to the motor (16 shown to be connected to 32, Fig 3; rotation of 32 converted to reciprocating motion of 16, paragraph 0033), the reciprocating shaft defining a reciprocating axis (axis going through 16, Fig 3), and the reciprocating shaft being configured to reciprocate in response to activation of the motor (rotation of 32 converted to reciprocating motion of 16, paragraph 0033).
Wersland fails to disclose a vent extending through a vent opening of the housing, the vent being configured to ventilate the housing interior, and an exhaust fan disposed between the vent and the motor and configured to expel air from the housing interior.
However, Kim, of the same field of endeavor, teaches an electronic massager (paragraph 0001) including a vent (14 and/or 15, Figs 3-4) extending through a vent opening (opening of 14 and/or opening of 15, Figs 3-4) of the housing (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034), the vent being configured to ventilate the housing interior (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034), and an exhaust fan (7, Fig 1; cooling fan 7 driven by drive motor 9 are installed, paragraph 0017) disposed between the vent and the motor (7 is between 14 and motor 9, Figs 1-4; 14 and 15 are shown to be at top and bottom areas of head 1, Figs 3-4) and configured to expel air from the housing interior (ambient air is sucked into apparatus head 1 through inlet opening 14, air inside head 1 is also discharged through ventilation openings 15, paragraph 0034) to cool the motor and internal components of the massaging device (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount a fan on the motor and add vents to the housing near the motor, as taught by Kim, to cool the motor and internal components of the massaging device (Kim: paragraph 0034).  Since it is well-known for massage devices to heat up over time due to prolonged usage, it is reasonable to add vents and a fan to the device to cool down the internal components of the device and prevent overheating.  This improvement would allow users to use the device for longer periods of time without having to worry about internal damage to components of the device or to get into contact with hot surfaces on the device.
Regarding Claim 21, Wersland-Kim combination teaches the width is greater than the height (Wersland: width going left to right sides of 12 is greater than height going top to bottom sides of 12, Fig 8), and the height is greater than the depth (Wersland: height going top to bottom sides of 12 is greater than depth going left to right sides of 12, Fig 7).  
Regarding Claim 22, Wersland-Kim combination teaches the claimed invention of Claim 20.  Wersland-Kim combination fails to teach the height is approximately 80 percent of the width.  However, Wersland already establishes that the width of the device is greater than the height (Wersland: Fig 8).  Additionally, the instant specification merely provides recommended sizes and dimensions for balance and portability but does not show any criticality behind these sizes (Specification: paragraphs 40-46).  Furthermore, it is clear through Wersland’s intentions that the device is looking to be more compact than previous devices and that its weight distribution and compactness makes the device easy to use (Wersland: paragraphs 0010-0011).  Lastly, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05, Section II, Sub-section A.  In this case, since Wersland already establishes the height being less than the width, the optimum height of about 80 percent can be discovered through routine experimentation as one of ordinary skill in the art would have the intention of finding optimum sizes and dimensions for the device to make it compact and with an even weight distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to have the height to be 80 percent of the width, as taught by Wersland, since the optimum height can be discovered through routine experimentation to improve the device’s compactness and weight distribution.  Applicant has yet to establish how the 80 percent is a critical value for the device to operate properly.
Regarding Claim 23, Wersland-Kim combination teaches the claimed invention of Claim 22.  Wersland-Kim combination fails to teach the depth is approximately 50 percent of the height.  However, Wersland already establishes that the height of the device is greater than the depth (Wersland: Fig 7).  Additionally, the instant specification merely provides recommended sizes and dimensions for balance and portability but does not show any criticality behind these sizes (Specification: paragraphs 40-46).  Furthermore, it is clear through Wersland’s intentions that the device is looking to be more compact than previous devices and that its weight distribution and compactness makes the device easy to use (Wersland: paragraphs 0010-0011).  Lastly, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05, Section II, Sub-section A.  In this case, since Wersland already establishes the depth is less than the height, the optimum depth of about 50 percent can be discovered through routine experimentation as one of ordinary skill in the art would have the intention of finding optimum sizes and dimensions for the device to make it compact and with an even weight distribution.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to have the depth to be50 percent of the height, as taught by Wersland, since the optimum depth can be discovered through routine experimentation to improve the device’s compactness and weight distribution.  Applicant has yet to establish how the 50 percent is a critical value for the device to operate properly.
Claim 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wersland et al. (US 2020/0352821) and Kim (English Machine Translation of DE 19905199 A1 provided by Espacenet) as applied to Claim 1, and in further view of Marton et al. (US 10,314,762).
Regarding Claim 6, Wersland-Kim combination teaches the claimed invention of Claim 1.  Wersland-Kim combination fail to teach the vent further comprises one or more flanges configured to engage the housing to couple the vent to the vent opening.
However, Marton, of the same field of endeavor, teaches a percussive massage device (Abstract) including the vent (plurality of bores 164, Fig 2; selected ones of the bores are through bores, which allow airflow through the endcap, Column 8, Lines 1-5) further comprises one or more flanges (142, Fig 4A) configured to engage the housing to couple the vent to the vent opening (142 couples with 146 to engage 140 to the opening of 110, Fig 4A) to allow for easier assembly and disassembly of the device (Fig 4A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent to have flanges and be removable, as taught by Marton, to allow for easier assembly and disassembly of the device (Marton: Fig 4A).  This can be particularly advantageous to the device for providing easier access for repairs or replacement of parts within the device itself, ensuring a longer lasting life for the device.  
Regarding Claim 8, Wersland-Kim combination teaches the claimed invention of Claim 1.  Wersland-Kim combination fail to teach a wireless communications device configured to communicate with a wireless control device.
However, Marton, of the same field of endeavor, teaches a percussive massage device (Abstract) including a wireless communications device (Bluetooth transceiver, radio frequency wireless communication device, Column 37, Lines 35-65) configured to communicate with a wireless control device (may be used with a wireless remote device like smartphone which obtains and stores data representing use of the percussive massage device, Column 37, Lines 35-65) to allow the device to obtain and store data related to the use of the device (Column 37, Lines 35-65) and to allow the user to remotely control the device and to review a massage session to change or keep settings (Column 38, Lines 40-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a wireless communications device within the massage device, as taught by Marton, to allow the device to obtain and store data related to the use of the device (Marton: Column 37, Lines 35-65) and to allow the user to remotely control the device and to review a massage session to change or keep settings (Marton: Column 38, Lines 40-55).  This improvement provides additional convenience by allowing the device to be remotely controlled via a smartphone, particularly if the user wants to fine tune the settings of the device.  Additionally, the massage device can store and transfer data related to a massage session to allow the user to review or edit settings of the device.
Regarding Claim 9, Wersland-Kim combination teaches the claimed invention of Claim 1.  Wersland-Kim combination fail to teach at least one of the motor or the reciprocating shaft further comprises a force meter.
However, Marton, of the same field of endeavor, teaches a percussive massage device (Abstract) including at least one of the motor or the reciprocating shaft further comprises a force meter (1552, 1552 connected to motor 310, Fig 27; magnitude of load current flowing through 1552 is related to pressure applied to 100 to force 516 against a location on a body, Column 28, Lines 20-25; 1552 selectively activates one of the pressure indicator LEDs to indicate a range of pressure being applied to applicator head 516, Column 30, Lines 15-20) to measure and indicate a range of pressure being applied to applicator head (Column 30, Lines 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a force meter and program the LEDs of the device to indicate the pressure being applied based on the force meter, as taught by Marton, to measure and indicate a range of pressure being applied to applicator head (Marton: Column 30, Lines 15-20).  Having a force meter allows the device to accurately communicate the pressure being applied to the user while the device is active and allows the device to reflect that via the LEDs already provided by the device.  This further assists the user in ensuring the device is set to their desired setting.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wersland et al. (US 2020/0352821) and Kim (English Machine Translation of DE 19905199 A1 provided by Espacenet) as applied to Claim 1, and in further view of Abura et al. (US 4,203,431).
Regarding Claim 12, Wersland-Kim combination teaches the claimed invention of Claim 1. Wersland-Kim combination fails to teach a stabilizer disposed between the vent and the motor, the stabilizer being co-axially aligned with the motor axis.
However, Abura, of the same field of endeavor and reasonably pertinent to the problem of reducing vibrations, teaches a facial treatment device (Abstract) including a stabilizer (45 and 46, Fig 5) disposed between the cover and the motor (45 and 46 disposed between 13 and 3, Fig 5), the stabilizer being co-axially aligned with the motor axis (45 and 46 is co-axially aligned with motor axis of 13, Figs 4 and 5) to cushion any vibratory motions of the motor (Column 5, Lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a coupling member and resilient member to the bottom or around the motor, as taught by Abura, to cushion any vibratory motions of the motor (Abura: Column 5, Lines 1-5).  Having these additional supporting components and resilient components on the motor would reduce the vibration on the motor and would further assist in the stability of the motor within the device.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Marton et al. (US 10,314,762) alone.
Regarding Claim 18, Marton discloses a method for a user to massage a body part using a percussive massage device (percussive massage device, Abstract; device of Fig 1), the method comprising: the user providing the percussive massage device (percussive massage device, second end exposed for application to a person receiving treatment, Abstract), the percussive massage device comprising: a housing (110, Fig 1) comprising a top surface (top surface of 110 near 140, Figs 1-2) and defining a housing interior (interior of 110, Fig 1) and a vent opening (opening within 140 and opening of 110 connected to 140, Fig 4A; opening within 122 and opening of 110 connected to 122, Fig 3); a motor (310, Fig 3; electric motor, Column 9, Lines 60-67) disposed in the housing interior, the motor comprising a rotatable motor shaft (312, Figs 3, 11A, and 11B; central shaft, Column 9, Lines 60-67), the rotatable motor shaft defining a motor axis (axis going through 312, Figs 3, 11A, and 11B); a battery (214, Fig 9; battery unit, Column 8, Lines 50-55) disposed in the housing interior; a switch (162, Fig 2; 256 and 266, Figs 1 and 10; central pushbutton switch, Column 8, Lines 60-67; on/off switch, Column 9, Lines 35-40) configured to activate the motor (motor controller 1050 receives input signal from pushbutton switch 162, Column 23, Lines 1-10; controller starts operating when power first applied via on/off switch on battery assembly, Column 28, Lines 45-55; 256 and 266 activate battery which indirectly activates motor, Figs 1 and 10); a reciprocating shaft (126, Fig 14; reciprocation assembly, Column 7, Lines 30-35) operatively connected to the rotatable motor shaft (124 is connected to 126, Fig 3), the reciprocating shaft defining a reciprocation axis (axis going through 126, Fig 3), and the reciprocating shaft being configured to reciprocate in response to rotation of the rotatable motor shaft (126 is a reciprocating assembly, 126 must reciprocate when 124 rotates its shaft, Fig 3); a massage attachment (516, Fig 1; applicator head, Column 11, Lines 1-5) connected to a distal end of the reciprocating shaft (516 connected to distal end of rest of 126, Fig 14); and a vent (holes/bores on top of 122, Fig 2; plurality of bores 164, Fig 2; plurality of bores, Column 8, Lines 1-5) extending through the vent opening of the housing (holes/bores on top of 122 extend through and communicate with opening within 122 and opening of 110 connected to 122, Fig 3; plurality of bores 164 extend through and communicate with opening within 140 and opening of 110 connected to 140, Fig 4A), the vent being configured to ventilate the housing interior (since 122 has holes passing through, airflow would inherently be capable of passing into the housing of the device, Fig 7; selected ones of the bores are through bores, which allow airflow through the endcap, Column 8, Lines 1-5); the user activating the percussive massage device such that the massage attachment reciprocates along the reciprocation axis (motor controller 1050 receives input signal from pushbutton switch 162, Column 23, Lines 1-10; controller starts operating when power first applied via on/off switch on battery assembly, Column 28, Lines 45-55; 256 and 266 activate battery which indirectly activates motor, Figs 1 and 10; 126 is a reciprocating assembly, 126 must reciprocate when 124 rotates its shaft, Fig 3); the user grasping the percussive massage device with their hand (applicator has a single hand grip, Column 4, Lines 45-50; 216 serves as a gripping surface, Column 8, Lines 55-65); and the user massaging the body part with the massage attachment (applicator head applies percussive treatment to selected body part, Column 16, Lines 10-20).
Marton fails to disclose the user grasping the percussive massage device with their palm placed on the top surface such that the reciprocation axis of the reciprocation shaft extends through the palm of the user's hand.
However, the device is capable of being grasped in such a way that the reciprocation axis extends through the palm of the user’s hand, particularly if the hand is grasping the device on the area of 140 (140, Fig 2).  Since the user is able to grasp anywhere along the device, it is obvious that the user would grip the device in that area of 140 or top surface of 110 particularly if the user is transporting the device or is trying to find a desired area to hold the device.  It should be pointed out that the grasping of the device can be done when the device is not activated or not in use as the claim does not require the device to be in use during the grasping of the device.  Even if the device is in use, a user would still be capable of handling and grasping the device in that area of 140.  Additionally, the presence of the pushbutton switch (162, Fig 2), which happens to intersect the reciprocation axis, would require the user to place their hand in that area to press the button and activate the device.  Thus, there is nothing on the device that stops a user from placing their palm or hand in the area of 140.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to grasp the device in such a way that the reciprocation axis extends through the palm of the user’s hand, as taught by Marton, since a user is capable of grasping anywhere along the device, particularly for transport and for discovering a desired grip, and since the placement of the pushbutton switch would require a user to place their hand in that area to activate the device.  It is noted that Applicant has yet to claim the device being grasped while the device is activated.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Marton et al. (US 10,314,762) as applied to Claim 18, in view of Paul (US 9,597,256).
Regarding Claim 19, Marton teaches the claimed invention of Claim 18.  Marton fails to teach grasping the percussive massage device includes placing at least one finger of the hand of the user in a first finger recess of a first side of the housing and a thumb of the hand of the user in a second finger recess of a second side of the housing.
However, Paul, of the same field of endeavor and reasonably pertinent to the problem of gripping, teaches an integral one piece gum soother (Abstract) including placing at least one finger of the hand of the user in a first finger recess of a first side of the housing and a thumb of the hand of the user in a second finger recess of a second side of the housing (86, Fig 1; 86 goes around the entire handle, Fig 1; ergonomic grip can be formed on outer surface of wand, grip 86 can be tapered, 86 can have finger depressions for each finger of a child, Column 2, Lines 14-26) to allow a user to obtain a sure and comfortable grip (Column 2, Lines 14-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle housing of the device to have a tapered portion, finger depressions, or recesses going around, as taught by Paul, to allow a user to obtain a sure and comfortable grip (Paul: Column 2, Lines 14-26).  Adding these gripping features allows the device to be handled easier and makes the handling more comfortable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7, 10, 14-16, 18,  and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,945,915, hereafter ‘915, in view of Kim (English Machine Translation of DE 19905199 A1 provided by Espacenet).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are made obvious by the cited prior art.
Regarding Claim 1, ‘915 discloses most of the claimed invention (Claim 1; Claim 11).    
‘915 fails to disclose a vent opening; a vent extending through the vent opening of the housing, the vent being configured to ventilate the housing interior; an exhaust fan disposed between the vent and motor and configured to expel air from the housing interior. 
However, Kim, of the same field of endeavor, teaches an electronic massager (paragraph 0001) including a housing (1, Figs 3-4) defining a vent opening (opening of 14 and/or opening of 15, Figs 3-4); a vent (14 and/or 15, Figs 3-4) extending through the vent opening of the housing (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034), the vent being configured to ventilate the housing interior (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034); and an exhaust fan (7, Fig 1; cooling fan 7 driven by drive motor 9 are installed, paragraph 0017) disposed between the vent and motor (7 is between 14 and motor 9, Figs 1-4; 14 and 15 are shown to be at top and bottom areas of head 1, Figs 3-4) and configured to expel air from the housing interior (ambient air is sucked into apparatus head 1 through inlet opening 14, air inside head 1 is also discharged through ventilation openings 15, paragraph 0034) to cool the motor and internal components of the massaging device (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount a fan on the motor and add vents to the housing near the motor, as taught by Kim, to cool the motor and internal components of the massaging device (Kim: paragraph 0034).  Since it is well-known for massage devices to heat up over time due to prolonged usage, it is reasonable to add vents and a fan to the device to cool down the internal components of the device and prevent overheating.  This improvement would allow users to use the device for longer periods of time without having to worry about internal damage to components of the device or to get into contact with hot surfaces on the device.
Regarding Claim 2, ‘915-Kim combination teaches the housing comprising a first side portion and a second side portion (‘915: Claim 1), wherein the motor is disposed in the first side portion, and wherein the battery is disposed in the second side portion (‘915: Claim 1).
Regarding Claim 3, ‘915-Kim combination teaches an axis is defined between the switch and the vent (‘915: switch, Claim 1; Kim: switches 41 and 42 are on handle 40 opposite from head 1 which has 14 and 15, Fig 2; vents of Kim would be on side of housing of ‘915 nearest to motor and would define an axis between the vents and the switch of ‘915), and the axis is generally perpendicular to the reciprocation axis (‘915: reciprocation axis defines a thickness reciprocation plane, motor axis extends perpendicular to thickness reciprocation plane, Claim 1), and wherein the switch is spaced apart from the vent along the axis (since vents of Kim would be placed nearest to the motor of ‘915, the vents would be spaced apart away from the switch of ‘915).
Regarding Claim 4, ‘915-Kim combination teaches a plurality of vent holes configured to allow airflow into and out of the housing interior (Kim: ambient air is sucked into apparatus head 1 through inlet opening 14, air inside head 1 is also discharged through ventilation openings 15, paragraph 0034; 14 and 15 are depicted to show multiple openings, Figs 3-4).
Regarding Claim 5, ‘915-Kim combination teaches the vent holes comprise at least one of circular-shaped holes (Kim: openings 14 and 15 are depicted to be circular, oval, and/or rectangular shaped, Figs 3-4).
Regarding Claim 7, ‘915-Kim combination teaches the vent comprises a convex shape (Kim: 14 and 15 are shown to be a convex shape due to the shaping of the head, Figs 1-4), wherein the vent is configured to be flush with the housing at the vent opening (Kim: 14 and 15 are shown to be flush with the walls of the head 1, Figs 1-4).
Regarding Claim 10, ‘915-Kim combination teaches a counterweight configured to rotate about the motor axis upon rotation of the rotatable motor shaft (‘915: Claim 11).
Regarding Claim 14, ‘915-Kim combination teaches a motor mount bracket that comprises a middle member having first and second opposite sides, wherein the motor is positioned on the first side of the middle member and the reciprocating shaft is positioned on the second side of the middle member (‘915: Claim 3).
Regarding Claim 15, ‘915-Kim combination teaches the middle member comprises a shaft opening extending therethrough, wherein the rotatable motor shaft extends from the first side of the middle member through the shaft opening and to the second side of the middle member (‘915: Claim 4).
Regarding Claim 16, ‘915-Kim combination teaches a bush assembly through which the reciprocating shaft reciprocates, wherein the bush assembly comprises a bush, a bush holding structure, and a dampening bush cover positioned between the bush and the bush holding structure (‘915: Claim 8).
Regarding Claim 18, ‘915 discloses most of the claimed invention (Claim 15).  
‘915 fails to disclose a housing comprising a vent opening; a vent extending through the vent opening of the housing, the vent being configured to ventilate the housing interior.
However, Kim, of the same field of endeavor, teaches an electronic massager (paragraph 0001) including a housing (1, Figs 3-4) defining a vent opening (opening of 14 and/or opening of 15, Figs 3-4); a vent (14 and/or 15, Figs 3-4) extending through the vent opening of the housing (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034), the vent being configured to ventilate the housing interior (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034) to cool the motor and internal components of the massaging device (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add vents to the housing near the motor, as taught by Kim, to cool the motor and internal components of the massaging device (Kim: paragraph 0034).  Since it is well-known for massage devices to heat up over time due to prolonged usage, it is reasonable to add vents to the device to cool down the internal components of the device and prevent overheating.  This improvement would allow users to use the device for longer periods of time without having to worry about internal damage to components of the device or to get into contact with hot surfaces on the device.
Regarding Claim 20, ‘915 discloses most of the claimed invention (Claim 1; Claim 11).
‘915 fails to disclose a vent extending through a vent opening of the housing, the vent being configured to ventilate the housing interior, and an exhaust fan disposed between the vent and the motor and configured to expel air from the housing interior.
However, Kim, of the same field of endeavor, teaches an electronic massager (paragraph 0001) including a vent (14 and/or 15, Figs 3-4) extending through a vent opening (opening of 14 and/or opening of 15, Figs 3-4) of the housing (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034), the vent being configured to ventilate the housing interior (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034), and an exhaust fan (7, Fig 1; cooling fan 7 driven by drive motor 9 are installed, paragraph 0017) disposed between the vent and the motor (7 is between 14 and motor 9, Figs 1-4; 14 and 15 are shown to be at top and bottom areas of head 1, Figs 3-4) and configured to expel air from the housing interior (ambient air is sucked into apparatus head 1 through inlet opening 14, air inside head 1 is also discharged through ventilation openings 15, paragraph 0034) to cool the motor and internal components of the massaging device (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount a fan on the motor and add vents to the housing near the motor, as taught by Kim, to cool the motor and internal components of the massaging device (Kim: paragraph 0034).  Since it is well-known for massage devices to heat up over time due to prolonged usage, it is reasonable to add vents and a fan to the device to cool down the internal components of the device and prevent overheating.  This improvement would allow users to use the device for longer periods of time without having to worry about internal damage to components of the device or to get into contact with hot surfaces on the device.
Claim 6, 8, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,945,915, hereafter ‘915, and Kim (English Machine Translation of DE 19905199 A1 provided by Espacenet) as applied to Claim 1, and in further view of Marton et al. (US 10,314,762).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are made obvious by the cited prior art.
Regarding Claim 6, ‘915-Kim combination teaches the claimed invention of Claim 1.  ‘915-Kim combination fail to teach the vent further comprises one or more flanges configured to engage the housing to couple the vent to the vent opening.
However, Marton, of the same field of endeavor, teaches a percussive massage device (Abstract) including the vent (plurality of bores 164, Fig 2; selected ones of the bores are through bores, which allow airflow through the endcap, Column 8, Lines 1-5) further comprises one or more flanges (142, Fig 4A) configured to engage the housing to couple the vent to the vent opening (142 couples with 146 to engage 140 to the opening of 110, Fig 4A) to allow for easier assembly and disassembly of the device (Fig 4A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent to have flanges and be removable, as taught by Marton, to allow for easier assembly and disassembly of the device (Marton: Fig 4A).  This can be particularly advantageous to the device for providing easier access for repairs or replacement of parts within the device itself, ensuring a longer lasting life for the device.  
Regarding Claim 8, ‘915-Kim combination teaches the claimed invention of Claim 1.  ‘915-Kim combination fails to teach a wireless communications device configured to communicate with a wireless control device.
However, Marton, of the same field of endeavor, teaches a percussive massage device (Abstract) including a wireless communications device (Bluetooth transceiver, radio frequency wireless communication device, Column 37, Lines 35-65) configured to communicate with a wireless control device (may be used with a wireless remote device like smartphone which obtains and stores data representing use of the percussive massage device, Column 37, Lines 35-65) to allow the user to retrieve saved information about speed, pressure, and duration of previous treatments and allow the user to repeat the previous treatment or modify the treatment to obtain an improved experience (Column 38, Lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a Bluetooth transceiver or a similar transceiver to connect to a wireless remote device, as taught by Marton, to allow the user to retrieve saved information about speed, pressure, and duration of previous treatments and allow the user to repeat the previous treatment or modify the treatment to obtain an improved experience (Marton: Column 38, Lines 10-20).  Having this wireless connection provides additional benefits to the user by allowing the user to check their usage history of the device as well as current settings of the device.  The user can also repeat previous treatments or modify current treatments to improve their overall experience.
Regarding Claim 9, ‘915-Kim combination teaches the claimed invention of Claim 1.  ‘915-Kim combination fails to teach at least one of the motor or the reciprocating shaft further comprises a force meter.
However, Marton, of the same field of endeavor, teaches a percussive massage device (Abstract) including at least one of the motor or the reciprocating shaft further comprises a force meter (1552, 1552 connected to motor 310, Fig 27; magnitude of load current flowing through 1552 is related to pressure applied to 100 to force 516 against a location on a body, Column 28, Lines 20-25; 1552 selectively activates one of the pressure indicator LEDs to indicate a range of pressure being applied to applicator head 516, Column 30, Lines 15-20) to visually indicate a range of pressure applied to applicator head (Column 30, Lines 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a force meter with accompanying LEDs, as taught by Marton, to visually indicate a range of pressure applied to applicator head (Marton: Column 30, Lines 15-20).  Adding this feature allows the user to know the current settings of the device including how much force/pressure is being applied to the user.  The user can then use these indicators as a way to adjust the device to their desired settings or desired force/pressure.
Regarding Claim 11, ‘915-Kim combination teaches the claimed invention of Claim 1.  ‘915-Kim combination fails to teach a visual indicator configured to indicate a status of the percussive massage device, wherein the visual indicator is adjacent to the switch.
However, Marton, of the same field of endeavor, teaches a percussive massage device (Abstract) including a visual indicator (260, Fig 10; 168A-E, Fig 2; 166A-C, Fig 2) configured to indicate a status of the percussive massage device, wherein the visual indicator is adjacent to the switch (260 is adjacent to 256, Fig 10; 168A-E and 166A-C are adjacent to 162, Fig 2) to provide an indication of charge state of battery (Column 8, Lines 10-20; Column 9, Lines 40-55) and to provide an indication of the operational state of the device (Column 8, Lines 5-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add visual indicator next to the switch, as taught by Marton, to provide an indication of charge state of battery (Marton: Column 8, Lines 10-20; Column 9, Lines 40-55) and to provide an indication of the operational state of the device (Marton: Column 8, Lines 5-15).  The addition of these visual indicators would allow a user to visually check the status of the device and see the state of the battery as well as what operational mode the device is in.


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,945,915, hereafter ‘915, and Kim (English Machine Translation of DE 19905199 A1 provided by Espacenet) as applied to Claim 1, and in further view of Abura et al. (US 4,203,431).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are made obvious by the cited prior art.
Regarding Claim 12, ‘915-Kim combination teaches the claimed invention of Claim 1. ‘915-Kim combination fails to teach a stabilizer disposed between the vent and the motor, the stabilizer being co-axially aligned with the motor axis.
However, Abura, of the same field of endeavor and reasonably pertinent to the problem of reducing vibrations, teaches a facial treatment device (Abstract) including a stabilizer (45 and 46, Fig 5) disposed between the cover and the motor (45 and 46 disposed between 13 and 3, Fig 5), the stabilizer being co-axially aligned with the motor axis (45 and 46 is co-axially aligned with motor axis of 13, Figs 4 and 5) to cushion any vibratory motions of the motor (Column 5, Lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a coupling member and resilient member to the bottom or around the motor, as taught by Abura, to cushion any vibratory motions of the motor (Abura: Column 5, Lines 1-5).  Having these additional supporting components and resilient components on the motor would reduce the vibration on the motor and would further assist in the stability of the motor within the device.


Claims 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,945,915, hereafter ‘915, and Kim (English Machine Translation of DE 19905199 A1 provided by Espacenet) as applied to Claims 1 and 18, and in further view of Paul (US 9,597,256).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are made obvious by the cited prior art.
Regarding Claim 17, ‘915-Kim combination teaches the claimed invention by Claim 1.  ‘915-Kim combination fails to teach an outer surface of the housing comprises at least one finger recess configured to be grasped by a user.
However, Paul, of the same field of endeavor and reasonably pertinent to the problem of gripping, teaches an integral one piece gum soother (Abstract) including an outer surface of the housing comprises at least one finger recess configured to be grasped by a user (86, Fig 1; 86 goes around the entire handle, Fig 1; ergonomic grip can be formed on outer surface of wand, grip 86 can be tapered, 86 can have finger depressions for each finger of a child, Column 2, Lines 14-26) to allow a user to obtain a sure and comfortable grip (Column 2, Lines 14-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle housing of the device to have a tapered portion, finger depressions, or recesses going around, as taught by Paul, to allow a user to obtain a sure and comfortable grip (Paul: Column 2, Lines 14-26).  Adding these gripping features allows the device to be handled easier and makes the handling more comfortable.
Regarding Claim 19, ‘915-Kim combination teaches the claimed invention by Claim 18.  ‘915-Kim combination fails to teach grasping the percussive massage device includes placing at least one finger of the hand of the user in a first finger recess of a first side of the housing and a thumb of the hand of the user in a second finger recess of a second side of the housing.
However, Paul, of the same field of endeavor and reasonably pertinent to the problem of gripping, teaches an integral one piece gum soother (Abstract) including placing at least one finger of the hand of the user in a first finger recess of a first side of the housing and a thumb of the hand of the user in a second finger recess of a second side of the housing (86, Fig 1; 86 goes around the entire handle, Fig 1; ergonomic grip can be formed on outer surface of wand, grip 86 can be tapered, 86 can have finger depressions for each finger of a child, Column 2, Lines 14-26) to allow a user to obtain a sure and comfortable grip (Column 2, Lines 14-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle housing of the device to have a tapered portion, finger depressions, or recesses going around, as taught by Paul, to allow a user to obtain a sure and comfortable grip (Paul: Column 2, Lines 14-26).  Adding these gripping features allows the device to be handled easier and makes the handling more comfortable.

Claims 1-5, 7, 10,  and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,160,723, hereafter ‘723, in view of Kim (English Machine Translation of DE 19905199 A1 provided by Espacenet).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are made obvious by the cited prior art.
Regarding Claim 1, ‘723 discloses most of the claimed invention (Claim 1; Claim 10).  
‘723 fails to disclose a vent opening; a vent extending through the vent opening of the housing, the vent being configured to ventilate the housing interior; an exhaust fan disposed between the vent and motor and configured to expel air from the housing interior. 
However, Kim, of the same field of endeavor, teaches an electronic massager (paragraph 0001) including a housing (1, Figs 3-4) defining a vent opening (opening of 14 and/or opening of 15, Figs 3-4); a vent (14 and/or 15, Figs 3-4) extending through the vent opening of the housing (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034), the vent being configured to ventilate the housing interior (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034); and an exhaust fan (7, Fig 1; cooling fan 7 driven by drive motor 9 are installed, paragraph 0017) disposed between the vent and motor (7 is between 14 and motor 9, Figs 1-4; 14 and 15 are shown to be at top and bottom areas of head 1, Figs 3-4) and configured to expel air from the housing interior (ambient air is sucked into apparatus head 1 through inlet opening 14, air inside head 1 is also discharged through ventilation openings 15, paragraph 0034) to cool the motor and internal components of the massaging device (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount a fan on the motor and add vents to the housing near the motor, as taught by Kim, to cool the motor and internal components of the massaging device (Kim: paragraph 0034).  Since it is well-known for massage devices to heat up over time due to prolonged usage, it is reasonable to add vents and a fan to the device to cool down the internal components of the device and prevent overheating.  This improvement would allow users to use the device for longer periods of time without having to worry about internal damage to components of the device or to get into contact with hot surfaces on the device.
Regarding Claim 2, ‘723-Kim combination teaches the housing comprising a first side portion and a second side portion (‘723: Claim 1; Claim 2), wherein the motor is disposed in the first side portion, and wherein the battery is disposed in the second side portion (‘723: Claim 1; Claim 2).
Regarding Claim 3, ‘723-Kim combination teaches an axis is defined between the switch and the vent (‘723: switch, Claim 1; Kim: switches 41 and 42 are on handle 40 opposite from head 1 which has 14 and 15, Fig 2; vents of Kim would be on side of housing of ‘723 nearest to motor and would define an axis between the vents and the switch of ‘723), and the axis is generally perpendicular to the reciprocation axis (‘723: reciprocation axis defines a thickness reciprocation plane, motor axis extends perpendicular to thickness reciprocation plane, Claim 1), and wherein the switch is spaced apart from the vent along the axis (since vents of Kim would be placed nearest to the motor of ‘723, the vents would be spaced apart away from the switch of ‘723).
Regarding Claim 4, ‘723-Kim combination teaches a plurality of vent holes configured to allow airflow into and out of the housing interior (Kim: ambient air is sucked into apparatus head 1 through inlet opening 14, air inside head 1 is also discharged through ventilation openings 15, paragraph 0034; 14 and 15 are depicted to show multiple openings, Figs 3-4).
Regarding Claim 5, ‘723-Kim combination teaches the vent holes comprise at least one of circular-shaped holes (Kim: openings 14 and 15 are depicted to be circular, oval, and/or rectangular shaped, Figs 3-4).
Regarding Claim 7, ‘723-Kim combination teaches the vent comprises a convex shape (Kim: 14 and 15 are shown to be a convex shape due to the shaping of the head, Figs 1-4), wherein the vent is configured to be flush with the housing at the vent opening (Kim: 14 and 15 are shown to be flush with the walls of the head 1, Figs 1-4).
Regarding Claim 10, ‘723-Kim combination teaches a counterweight configured to rotate about the motor axis upon rotation of the rotatable motor shaft (‘723: Claim 1; Claim 10).
Regarding Claim 13, ‘723-Kim combination teaches the battery defines a battery axis (‘723: Claim 1; Claim 10), the battery axis being generally parallel to the reciprocation axis (‘723: Claim 1; Claim 10), and wherein the motor axis is generally perpendicular to the reciprocation axis and the battery axis (‘723: Claim 1; Claim 10).
Regarding Claim 14, ‘723-Kim combination teaches a motor mount bracket that comprises a middle member having first and second opposite sides, wherein the motor is positioned on the first side of the middle member and the reciprocating shaft is positioned on the second side of the middle member (‘723: Claim 6).
Regarding Claim 15, ‘723-Kim combination teaches the middle member comprises a shaft opening extending therethrough, wherein the rotatable motor shaft extends from the first side of the middle member through the shaft opening and to the second side of the middle member (‘723: Claim 7).
Regarding Claim 16, ‘723-Kim combination teaches a bush assembly through which the reciprocating shaft reciprocates, wherein the bush assembly comprises a bush, a bush holding structure, and a dampening bush cover positioned between the bush and the bush holding structure (‘723: Claim 8).
Regarding Claim 17, ‘723-Kim combination teaches an outer surface of the housing comprises at least one finger recess configured to be grasped by a user (‘723: Claim 9).
Regarding Claim 18, ‘723 discloses most of the claimed invention (Claim 12).  
‘723 fails to disclose a housing comprising a vent opening; a vent extending through the vent opening of the housing, the vent being configured to ventilate the housing interior.
However, Kim, of the same field of endeavor, teaches an electronic massager (paragraph 0001) including a housing (1, Figs 3-4) defining a vent opening (opening of 14 and/or opening of 15, Figs 3-4); a vent (14 and/or 15, Figs 3-4) extending through the vent opening of the housing (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034), the vent being configured to ventilate the housing interior (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034) to cool the motor and internal components of the massaging device (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add vents to the housing near the motor, as taught by Kim, to cool the motor and internal components of the massaging device (Kim: paragraph 0034).  Since it is well-known for massage devices to heat up over time due to prolonged usage, it is reasonable to add vents to the device to cool down the internal components of the device and prevent overheating.  This improvement would allow users to use the device for longer periods of time without having to worry about internal damage to components of the device or to get into contact with hot surfaces on the device.
Regarding Claim 19, ‘723-Kim combination teaches grasping the percussive massage device includes placing at least one finger of the hand of the user in a first finger recess of a first side of the housing and a thumb of the hand of the user in a second finger recess of a second side of the housing (‘723: Claim 15).
Regarding Claim 20, ‘723 discloses most of the claimed invention (Claim 1; Claim 10).
‘723 fails to disclose a vent extending through a vent opening of the housing, the vent being configured to ventilate the housing interior, and an exhaust fan disposed between the vent and the motor and configured to expel air from the housing interior.
However, Kim, of the same field of endeavor, teaches an electronic massager (paragraph 0001) including a vent (14 and/or 15, Figs 3-4) extending through a vent opening (opening of 14 and/or opening of 15, Figs 3-4) of the housing (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034), the vent being configured to ventilate the housing interior (14 is an inlet opening that draws in ambient air into head 1, paragraph 0028; air inside head 1 is also discharged through ventilation openings 15, paragraph 0034), and an exhaust fan (7, Fig 1; cooling fan 7 driven by drive motor 9 are installed, paragraph 0017) disposed between the vent and the motor (7 is between 14 and motor 9, Figs 1-4; 14 and 15 are shown to be at top and bottom areas of head 1, Figs 3-4) and configured to expel air from the housing interior (ambient air is sucked into apparatus head 1 through inlet opening 14, air inside head 1 is also discharged through ventilation openings 15, paragraph 0034) to cool the motor and internal components of the massaging device (paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount a fan on the motor and add vents to the housing near the motor, as taught by Kim, to cool the motor and internal components of the massaging device (Kim: paragraph 0034).  Since it is well-known for massage devices to heat up over time due to prolonged usage, it is reasonable to add vents and a fan to the device to cool down the internal components of the device and prevent overheating.  This improvement would allow users to use the device for longer periods of time without having to worry about internal damage to components of the device or to get into contact with hot surfaces on the device.

Claim 6, 8, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,160,723, hereafter ‘723, and Kim (English Machine Translation of DE 19905199 A1 provided by Espacenet) as applied to Claim 1, and in further view of Marton et al. (US 10,314,762).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are made obvious by the cited prior art.
Regarding Claim 6, ‘723-Kim combination teaches the claimed invention of Claim 1.  ‘723-Kim combination fail to teach the vent further comprises one or more flanges configured to engage the housing to couple the vent to the vent opening.
However, Marton, of the same field of endeavor, teaches a percussive massage device (Abstract) including the vent (plurality of bores 164, Fig 2; selected ones of the bores are through bores, which allow airflow through the endcap, Column 8, Lines 1-5) further comprises one or more flanges (142, Fig 4A) configured to engage the housing to couple the vent to the vent opening (142 couples with 146 to engage 140 to the opening of 110, Fig 4A) to allow for easier assembly and disassembly of the device (Fig 4A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vent to have flanges and be removable, as taught by Marton, to allow for easier assembly and disassembly of the device (Marton: Fig 4A).  This can be particularly advantageous to the device for providing easier access for repairs or replacement of parts within the device itself, ensuring a longer lasting life for the device.  
Regarding Claim 8, ‘723-Kim combination teaches the claimed invention of Claim 1.  ‘723-Kim combination fails to teach a wireless communications device configured to communicate with a wireless control device.
However, Marton, of the same field of endeavor, teaches a percussive massage device (Abstract) including a wireless communications device (Bluetooth transceiver, radio frequency wireless communication device, Column 37, Lines 35-65) configured to communicate with a wireless control device (may be used with a wireless remote device like smartphone which obtains and stores data representing use of the percussive massage device, Column 37, Lines 35-65) to allow the user to retrieve saved information about speed, pressure, and duration of previous treatments and allow the user to repeat the previous treatment or modify the treatment to obtain an improved experience (Column 38, Lines 10-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a Bluetooth transceiver or a similar transceiver to connect to a wireless remote device, as taught by Marton, to allow the user to retrieve saved information about speed, pressure, and duration of previous treatments and allow the user to repeat the previous treatment or modify the treatment to obtain an improved experience (Marton: Column 38, Lines 10-20).  Having this wireless connection provides additional benefits to the user by allowing the user to check their usage history of the device as well as current settings of the device.  The user can also repeat previous treatments or modify current treatments to improve their overall experience.
Regarding Claim 9, ‘723-Kim combination teaches the claimed invention of Claim 1.  ‘723-Kim combination fails to teach at least one of the motor or the reciprocating shaft further comprises a force meter.
However, Marton, of the same field of endeavor, teaches a percussive massage device (Abstract) including at least one of the motor or the reciprocating shaft further comprises a force meter (1552, 1552 connected to motor 310, Fig 27; magnitude of load current flowing through 1552 is related to pressure applied to 100 to force 516 against a location on a body, Column 28, Lines 20-25; 1552 selectively activates one of the pressure indicator LEDs to indicate a range of pressure being applied to applicator head 516, Column 30, Lines 15-20) to visually indicate a range of pressure applied to applicator head (Column 30, Lines 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a force meter with accompanying LEDs, as taught by Marton, to visually indicate a range of pressure applied to applicator head (Marton: Column 30, Lines 15-20).  Adding this feature allows the user to know the current settings of the device including how much force/pressure is being applied to the user.  The user can then use these indicators as a way to adjust the device to their desired settings or desired force/pressure.
Regarding Claim 11, ‘723-Kim combination teaches the claimed invention of Claim 1.  ‘723-Kim combination fails to teach a visual indicator configured to indicate a status of the percussive massage device, wherein the visual indicator is adjacent to the switch.
However, Marton, of the same field of endeavor, teaches a percussive massage device (Abstract) including a visual indicator (260, Fig 10; 168A-E, Fig 2; 166A-C, Fig 2) configured to indicate a status of the percussive massage device, wherein the visual indicator is adjacent to the switch (260 is adjacent to 256, Fig 10; 168A-E and 166A-C are adjacent to 162, Fig 2) to provide an indication of charge state of battery (Column 8, Lines 10-20; Column 9, Lines 40-55) and to provide an indication of the operational state of the device (Column 8, Lines 5-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add visual indicator next to the switch, as taught by Marton, to provide an indication of charge state of battery (Marton: Column 8, Lines 10-20; Column 9, Lines 40-55) and to provide an indication of the operational state of the device (Marton: Column 8, Lines 5-15).  The addition of these visual indicators would allow a user to visually check the status of the device and see the state of the battery as well as what operational mode the device is in.

 Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,160,723, hereafter ‘723, and Kim (English Machine Translation of DE 19905199 A1 provided by Espacenet) as applied to Claim 1, and in further view of Abura et al. (US 4,203,431).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are made obvious by the cited prior art.
Regarding Claim 12, ‘723-Kim combination teaches the claimed invention of Claim 1.  ‘723-Kim combination fails to teach a stabilizer disposed between the vent and the motor, the stabilizer being co-axially aligned with the motor axis.
However, Abura, of the same field of endeavor and reasonably pertinent to the problem of reducing vibrations, teaches a facial treatment device (Abstract) including a stabilizer (45 and 46, Fig 5) disposed between the cover and the motor (45 and 46 disposed between 13 and 3, Fig 5), the stabilizer being co-axially aligned with the motor axis (45 and 46 is co-axially aligned with motor axis of 13, Figs 4 and 5) to cushion any vibratory motions of the motor (Column 5, Lines 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a coupling member and resilient member to the bottom of the motor, as taught by Abura, to cushion any vibratory motions of the motor (Abura: Column 5, Lines 1-5).  Having these additional supporting components and resilient components on the motor would reduce the vibration on the backside of the motor and would further assist in the stability of the motor within the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785